Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a method comprising treating milk with a riboflavin binding protein, clarifying a milk sample with alcohol while maintaining progesterone in the sample and removing lipid from the sample, coagulating casein in the sample by adding rennet, adding a tracer and detecting fluorescence to indicate the amount of progesterone in the sample in the presence of riboflavin binding protein.
The closest prior art is Gall et al. (Fluorescence Polarization Assay for Detection of Burcella abortus Antibodies in Bulk Tank Bovine Milk Samples, 2002) which teaches a method of treating a milk sample to reduce riboflavin-dependent autofluorescence, clarifying the sample with a polar solvent, coagulating casein in the sample, removing coagulated casein from the sample, adding tracer to the sample, detecting fluorescence from the tracer to indicate the amount of analyte in the sample.  Gall et al. fail to teach adding riboflavin binding protein, adding a non-aqueous polar solvent that is alcohol, adding rennet and a sample that is progesterone.
In the after final response filed 28 March 2022, Applicant argues that it would not have been obvious to detect progesterone as taught by Trapiella-Alfonso using the method of Gall because the method of Gall detects antibodies and progesterone is a structurally different, hydrophobic analyte.  Applicant argues that one having ordinary skill would not have expected the progesterone to be maintained in the sample upon clarification by the addition of ethanol since it is not an antibody.  It is noted that the Applicant’s arguments are conclusory statements that are mere assertions not backed by evidence.  However, Peat (US 4,439,432) teaches that while it is well known to dissolve progesterone in ethanol, the bulk is progesterone is crystallized out of solution as ethanol mixes with biological fluids (col. 1, lines 28-32).  Given the teaching of Peat, one having ordinary skill would have expected for the bulk of progesterone to be crystallized out of the solution upon the addition of ethanol in Gall in view of Heiman and O’Connell.  Therefore, Peat provides the necessary evidence to back Applicant’s argument that one having ordinary skill would not have necessarily expected progesterone to remain in the sample upon the addition of alcohol and the rejection over Gall in view of Heiman further in view of O’Connell and Trapiella-Alfonso is overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1641